Filed 4/13/21 P. v. Moore CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C092230

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE022330)

           v.

 KALEB MOORE,

                    Defendant and Appellant.




         Appointed counsel for defendant Kaleb Moore filed an opening brief setting forth
the facts of the case and asking this court to review the record to determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After
reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                       FACTUAL AND PROCEDURAL BACKGROUND
         On December 7, 2019, defendant approached the victim in another criminal case
against him and made statements to her in an attempt to dissuade a witness. Defendant

                                                             1
was charged with making a criminal threat against the victim (Pen. Code, § 422;1 count
one); dissuading a witness by force of threat (§ 136.1, subd. (c)(1); count two); and
misdemeanor violation of a protective order (§ 273.6, subd. (a); count three). As to count
one, it was further alleged that defendant was released from custody during the
commission of the offense (§ 12022.1).
        Pursuant to a plea agreement, defendant pleaded no contest to count two,
dissuading a witness. In exchange for defendant’s plea, the remaining counts and
allegations were dismissed, and it was stipulated that defendant would receive a sentence
of 180 days in county jail and five years of formal probation.
        The trial court suspended imposition of judgment and placed defendant on formal
probation for a period of five years. Defendant was ordered to served 180 days in jail as
a condition of probation, with credit for time served. The remaining charges were
dismissed, and various terms and conditions of probation were imposed. The court
ordered defendant to pay a conviction assessment of $30 (Gov. Code, § 70373), a court
operations assessment of $40 (§ 1465.8), victim restitution in the amount of $720.46
(§ 1202.4), and a restitution fine of $300 (§ 1202.4, subd. (b)), with an additional $300
probation revocation fine, which was stayed pending successful completion of probation
(§ 1202.44).
        Defendant filed a timely notice of appeal but did not obtain a certificate of
probable cause.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.




1   Further undesignated statutory references are to the Penal Code.

                                              2
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to People v. Wende, we
find no arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.
                                     DISPOSITION
       The judgment is affirmed.



                                                     /s/
                                                 RAYE, P. J.



We concur:



    /s/
BLEASE, J.



    /s/
HOCH, J.




                                             3